DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 8/5/2022, with respect to double patenting have been fully considered and are persuasive.  The examiner apologizes for the typographical error in the previous rejection, which should have been cited as “US Patent No. 11,005,696”. The double patenting rejection of 6/22/2022 has been withdrawn in view of the Terminal Disclaimer referencing US Patent 11,005,696, filed on 8/5/2022.

Allowable Subject Matter
Claims 1-21 are allowed.

	Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the claims of the present application are directed to a method comprising:
transmitting or receiving at least one DFT-S-OFDM symbol based on a time domain hopping pattern.
The closest prior art of Ying et al. (US 2019/0053211) discloses the claimed subject matter described above.
However, the prior art does not disclose:
receiving a message indicating a first time domain hopping pattern of at least one time domain hopping pattern, wherein the time domain hopping pattern indicates a mapping relationship between at least one frequency domain pattern and at least one DFT-S-OFDM symbol, and 
the transmitting or receiving the DFT-S-OFDM symbol is based on the at least one frequency domain pattern.
These limitations, in combination with the rest of the recited subject matter, distinguish the claims over the prior art, rendering them allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on (571) 272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        8/9/2022